Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 1 of 36 PageID #: 54




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

                                                      )
 JUSTIN AHN, KEVIN BERSCH,                            )   Case No.: 1:21-cv-1381-TWP-DLP
 LEIGHTON BLACKWOOD and KRISTIN                       )
 WALKER, individually, and on behalf of all           )   Judge: Hon. Tonya W. Pratt
 others similarly situated,                           )   Magistrate: Doris L. Pryor
                                                      )
                        Plaintiffs,                   )
                                                      )
              v.                                      )   JURY TRIAL DEMANDED
                                                      )
 HERFF JONES, LLC,                                    )
                                                      )
                        Defendant.                    )
                                                      )



                         AMENDED CLASS ACTION COMPLAINT
       Plaintiffs Justin Ahn, Kevin Bersch, Leighton Blackwood, and Kristin Walker

(“Plaintiffs”) bring this Class Action Complaint against Defendant Herff Jones, LLC. (“Herff

Jones” or “Defendant”) as an individual and on behalf of all others similarly situated, and alleges,

upon personal knowledge as to his own actions and his counsels’ investigations, and upon

information and belief as to all other matters, as follows:

                                 NATURE OF THE ACTION
       1.      Herff Jones sells and rents products related to school graduation, including caps,

gowns, class rings, and graduation announcements.

       2.      Beginning at least as early as May 5, 2021, graduating college seniors on Reddit

began reporting that they had incurred fraudulent credit and debit card charges as a result of renting

graduation caps and gowns from Defendant. These rentals were the only common charges that all

students had in common.

       3.      Beginning on or around May 11, 2021, news organizations began reporting that

Defendant had suffered a breach (the “Data Breach”) of customers’ personally identifiable


                                                  1
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 2 of 36 PageID #: 55




information (“PII”) and that numerous students were reporting that they had incurred fraudulent

charges and that some had had their accounts frozen as a result of the Data Breach.

        4.        As of this writing, students at The University of Houston, Purdue University, The

University of Illinois and Urbana-Champaign, The State University of New York at Binghamton

and many other schools had reported their PII stolen as part of the Data Breach.

        5.        Not only did hackers skim Herff Jones’ customers’ PII, on information and belief,

the stolen names and payment card information are now for sale on the dark web. That means the

Data Breach worked. Hackers accessed and then offered for sale the unencrypted, unredacted,

stolen PII to criminals. Because of Defendant’s Data Breach, customers’ PII is still available on

the dark web for criminals to access and abuse. Herff Jones’ customers face a lifetime risk of

identity theft.

        6.        All of this personally identifiable information was compromised due to Defendant’s

negligent and/or careless acts and omissions and the failure to protect customers’ data.

        7.        On May 12, 2021, Herff Jones confirmed the data breach, though as yet has

provided no details. On information and belief, the number of affected customers appears to be at

least in the thousands.

        8.        Plaintiffs bring this action on behalf of all persons whose PII was compromised as

a result of Defendant’s failure to: (i) adequately protect its users’ PII, (ii) warn users of its

inadequate information security practices, and (iii) effectively monitor Defendant’s websites and

ecommerce platforms for security vulnerabilities and incidents. Defendant’s conduct amounts to

negligence and violates federal and state statutes.

        9.        Plaintiffs and similarly situated Herff Jones customers (“Class Members”) have

suffered injury as a result of Defendant’s conduct. These injuries include: (i) lost or diminished

value of PII; (ii) out-of-pocket expenses associated with the prevention, detection, and recovery

from identity theft, tax fraud, and/or unauthorized use of their PII; (iii) lost opportunity costs

associated with attempting to mitigate the actual consequences of the Data Breach, including but

not limited to lost time; (iv) deprivation of rights they possess under New York’s General Business

                                                  2
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 3 of 36 PageID #: 56




Law; and (v) the continued and certainly an increased risk to their PII, which: (a) remains available

on the dark web for individuals to access and abuse; and (b) remains in Defendant’s possession

and is subject to further unauthorized disclosures so long as Defendant fails to undertake

appropriate and adequate measures to protect the PII.

                                            PARTIES

          10.   Plaintiff Justin Ahn is a citizen of New York residing in Tompkins County, New

York. Mr. Ahn used Defendant’s website on April 13, 2021 to rent a cap and gown for his

graduation ceremony, using his debit card issued by J.P. Morgan Chase. On May 13, 2021, he

discovered a fraudulent charge on his bank account which was the result of the data breach.

          11.   Plaintiff Kevin Bersch is a citizen of New Jersey residing in Tippecanoe County,

Indiana. Mr. Bersch used Defendant’s website on March 27, 2021 to rent a cap and gown for his

graduation ceremony, using his credit card issued by TD Bank. On May 24, 2021, he discovered

$396.49 in fraudulent charges on his bank account which were the result of the data breach. As of

the filing of this complaint, those charges have not been reversed or refunded by the bank.

          12.   Plaintiff Leighton Blackwood is a citizen of New York residing in Broome County,

New York. Mr. Blackwood used Defendant’s website on April 15, 2021 to rent a cap and gown

for his graduation ceremony, using his debit card issued by M&T Bank. On May 13, 2021, he

discovered $255.31 in fraudulent charges on his bank account which were the result of the data

breach. As of the filing of this complaint, those charges have not been fully reversed or refunded

by the bank.

          13.   Plaintiff Kristin Walker is a citizen of California residing in Los Angeles County,

California. Ms. Walker used Defendant’s website on March 31, 2021 to rent a cap and gown for

her graduation ceremony, using her debit card issued by Bank of America. On May 5th 2021, she

discovered $229.91 in fraudulent charges on her bank account which were the result of the data

breach.




                                                 3
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 4 of 36 PageID #: 57




         14.    Defendant Herff Jones, LLC. is an Indiana corporation with its principle place of

business at 4625 W. 62nd Street, Indianapolis, Indiana. Herff Jones advertises and rents or sells

goods to customers nationwide through its website as well as through contracted representatives.

         15.    Since 2014, Herff Jones has been a wholly-owned subsidiary of Varsity Brands,

Inc.

                                JURISDICTION AND VENUE

         16.    This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(d) because this is a class action wherein the amount in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs, there are more than 100 members in the

proposed class, and at least one member of the class is a citizen of a state different from Defendant.

         17.    This Court has personal jurisdiction over Defendant because Defendant has its

principal place of business within this District.

         18.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to these claims occurred in, were directed to, and/or

emanated from this District. Defendant resides within this District, and a substantial part of the

events giving rise to the claims alleged herein occurred within this District.

                                  FACTUAL ALLEGATIONS
         Background
         19.   Herff Jones was founded in 1920 as a manufacturer of collegiate insignia and class

rings.

         20.    Today Herff Jones rents and/or sells graduation attire, class rings, announcements,

and other products generally related to high school, college, or post-baccalaureate graduation.

         21.    Schools contract directly with Herff Jones for rental and sales of regalia in

connection with graduations – students do not individually pick their preferred regalia vendor at

graduation time.

         22.    Students generally do not have the freedom to choose a preferred regalia vendor.


                                                    4
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 5 of 36 PageID #: 58




Their choice is limited to their school’s choice.

        23.     Customers purchasing online demand security to safeguard their PII.

        24.     The PCI DSS (Payment Card Industry Data Security Standard) compliance is a

requirement for businesses that store, process, or transmit payment card data. The PCI DSS defines

measures for ensuring data protection and consistent security processes and procedures around

online financial transactions.

        25.     As formulated by the PCI Security Standards Council, the mandates of PCI DSS

compliance include, in part: Developing and maintaining a security policy that covers all aspects

of the business, installing firewalls to protect data, and encrypting cardholder data that is

transmitted over public networks using anti-virus software and updating it regularly.1

        26.     To rent or purchase products on Herff Jones’ website for recent and/or upcoming

graduates2, customers generally do so without creating a dedicated account. To complete a

purchase, at a minimum, the customer must enter the following PII:

             Name;
             billing address;
             delivery address;
             email address;
             telephone number;
             name on the payment card;
             type of payment card;
             full payment card number;
             payment card expiration date; and
             security code, or CVV code (card verification number).

        27.     At no time during the final checkout process does Herff Jones require customers to

expressly agree to “Terms of Use,” “Terms of Service” or “Terms & Conditions.”
        The Data Breach

1
  PCI Security Standards Council, available at: https://www.pcisecuritystandards.org/, last accessed May
24, 2021.
2
  https://collegegrad.herffjones.com

                                                    5
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 6 of 36 PageID #: 59




       28.     Beginning on or about May 5, 2021, students on Reddit and other websites and

social media sites began noticing a common pattern of stolen payment card data. The only source

that these students all appeared to have in common was Herff Jones, their school’s regalia vendor.3

       29.     Since the initial postings, students at The University of Houston, Purdue University,

Towson University, The University of Southern California, The University of Wisconsin at

Madison, Cornell University, Boston University, The University of Illinois at Urbana-Champaign,

The University of California at Davis, The State University of New York at Binghamton, and

others have complained of incurring fraudulent charges as a result of the breach.

       30.     On or around May 11, 2021, various news organizations began picking up on the

Data Breach, noting that Herff Jones has admitted that “some information had been stolen.”4

       31.     Herff Jones’ customers’ information is likely for sale on the dark web and, on

information and belief, is still for sale to criminals. This means that the Data Breach was

successful; unauthorized individuals accessed Herff Jones’ customers’ unencrypted, unredacted

information, including “Name; Street Address; City; State; Zip/Postal Code; Country; Phone

Number; Email Address; Payment Card Number; Payment Card Security Code; and Payment Card

Month/Year of Expiration,” and possibly more, without alerting Defendant, then offered the

“scraped” information for sale online. There is no indication that Defendant’s customers’ PII was

removed from the dark web where it likely remains.

       32.     As of May 12, 2021, Herff Jones has posted an update on their website, which



3
  See, e.g.,
https://www.reddit.com/r/Purdue/comments/n56ga5/graduating_seniors_look_here_herff_jones_data/?ut
m_source=share&utm_medium=ios_app&utm_name=iossmf and
https://www.reddit.com/r/UniversityOfHouston/comments/n8w049/herff_jones_data_breach/, last
accessed May 24, 2021.
4
  https://www.fox61.com/article/news/nation-world/herff-jones-cap-gown-graduation-payment-
information-theft/507-def01040-b9b9-40da-b0a0-50dc6733806f, last accessed May 24, 2021

                                                 6
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 7 of 36 PageID #: 60




states, in its entirety, as follows:

        Herff Jones recently became aware of suspicious activity involving certain
        customers’ payment card information. We promptly launched an investigation and
        engaged a leading cybersecurity firm to assist in assessing the scope of the incident.
        We have taken steps to mitigate the potential impact and notified law enforcement.
        Herff Jones is committed to the privacy and security of its customers and we take
        this responsibility seriously.

        During the course of our investigation, which is ongoing, we identified theft of
        certain customers’ payment information.

        We sincerely apologize to those impacted by this incident. We are working
        diligently to identify and notify impacted customers. In the meantime, we have a
        dedicated customer service team that can be reached by calling 855-535-1795
        between 9 a.m. and 9 p.m. EDT Monday through Friday.
        33.     As of this writing, Herff Jones has not yet provided notice to state attorneys general,

to the public via press release, or to customers and lesees via email or physical mail, leaving many

customers in the dark as to the vulnerability of their data.

        34.     Recently, the FBI issued yet another warning to companies about this exact type of

fraud. In the FBI’s Oregon FBI Tech Tuesday: Building a Digital Defense Against E-Skimming,

dated October 22, 2019, the agency stated:

        This warning is specifically targeted to . . . businesses . . . that take credit card
        payments online. E-skimming occurs when cyber criminals inject malicious code
        onto a website. The bad actor may have gained access via a phishing attack
        targeting your employees—or through a vulnerable third-party vendor attached to
        your company’s server.

        35.     The FBI gave some stern advice to companies like Herff Jones:

        Here’s what businesses and agencies can do to protect themselves:
                     Update and patch all systems with the latest security software.
                     Anti-virus and anti-malware need to be up-to-date and firewalls
                      strong.
                     Change default login credentials on all systems.
                     Educate employees about safe cyber practices. Most importantly,
                      do not click on links or unexpected attachments in messages.
                     Segregate and segment network systems to limit how easily cyber
                      criminals can move from one to another.
        36.     But Defendant apparently did not take this advice: hackers scraped customers’ PII


                                                  7
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 8 of 36 PageID #: 61




off its website—and continued to do so until at least May 2021.

       37.     Web scraping or skimming data breaches are commonly made possible through a

vulnerability in a website or its backend content management system. Defendant did not use

reasonable security procedures and practices appropriate to the nature of the sensitive information

they were collecting, causing customers’ PII to be exposed and sold on the dark web.

       Scraping and E-Skimming Breaches

       38.     Magecart is a loose affiliation of hacker groups responsible for skimming payment

card attacks on various companies, including British Airways and Ticketmaster.5 Typically, these

hackers insert virtual credit card skimmers or scrapers (also known as formjacking) into a web

application (usually the shopping cart), and proceed to scrape credit card information to sell on the

dark web.6
       39.     The hackers target what they refer to as the fullz–a term used by criminals to refer

to stealing the full primary account number, card holder contact information, credit card number,

CVC code, and expiration date. The fullz is exactly what appears to have been scraped from Herff

Jones’ ecommerce platform.

       40.     These cyber-attacks exploit weaknesses in the code of the ecommerce platform,

without necessarily compromising the victim website’s network or server. These attacks often

target third-party payment processors like Shopify and Salesforce.

       41.     Unfortunately, despite all of the publicly available knowledge of the continued

compromises of PII in this manner, Defendant’s approach to maintaining the privacy and security

of Plaintiff’s and Class members’ PII was negligent, or, at the very least, Defendant did not

maintain reasonable security procedures and practices appropriate to the nature of the information

to protect its customers’ valuable PII.

       Value of Personally Identifiable Information

5
  Magecart Hits 80 Major eCommerce Sites in Card-Skimming Bonanza, Threatpost, Aug. 28, 2019,
available at: https://threatpost.com/magecart-ecommerce-card-skimming-bonanza/147765/, last accessed
May 24, 2021.
6
  Id.

                                                  8
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 9 of 36 PageID #: 62




        42.     The PII of consumers remains of high value to criminals, as evidenced by the prices

they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity

credentials. For example, personal information can be sold at a price ranging from $40 to $200,

and bank details have a price range of $50 to $200.7 Experian reports that a stolen credit or debit

card number can sell for $5-110 on the dark web; the fullz sold for $30 in 2017.8 Criminals can

also purchase access to entire company data breaches from $900 to $4,500.9

        43.     At all relevant times, Defendant knew, or reasonably should have known, of the

importance of safeguarding PII and of the foreseeable consequences that would occur if its data

security system was breached, including, specifically, the significant costs that would be imposed

on its customers as a result of a breach.

        44.     Defendant were, or should have been, fully aware of the significant volume of daily

credit and debit card transactions on its website, amounting to thousands of payment card

transactions, and thus, the significant number of individuals who would be harmed by a breach of

Defendant’s systems.

        Plaintiff Ahn’s Experience

        45.     Plaintiff Justin Ahn placed an order to rent his cap and gown on or about April 13,

2021. He checked out used his J.P. Morgan Chase credit card.

        46.     On the payment platform, Mr. Ahn entered his PII: name, billing address, delivery

address, payment card type and full number, CVV security code, payment card expiration date,

and email address. During this transaction, Mr. Ahn was not asked to “agree” to any “Terms of

Service” or to review the “Privacy Policy.”

        47.     On or about May 13, 2021, an unauthorized charge was made on Mr. Ahn’s credit

7
  Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, Oct. 16, 2019,
available at: https://www.digitaltrends.com/computing/personal-data-sold-on-the-dark-web-how-much-
it-costs/, last accessed May 24, 2021.
8
  Here’s How Much Your Personal Information Is Selling for on the Dark Web, Experian, Dec. 6, 2017,
available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-information-
is-selling-for-on-the-dark-web/, last accessed May 24, 2021.
9
   In the Dark, VPNOverview, 2019, available at: https://vpnoverview.com/privacy/anonymous-
browsing/in-the-dark/, last accessed May 24, 2021.

                                                     9
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 10 of 36 PageID #: 63




 card.

         48.    J. P. Morgan Chase changed the account number in response to the illegal charges

 and mailed him a new card, which he has not yet received. Mr. Ahn had to take time out of his day

 during final examinations to deal with the fraudulent charges and the account number change. This

 was time he otherwise would have spent performing other activities, such as his job and/or leisure

 activities for the enjoyment of life. He also had to use alternative methods of payment until he

 received their new credit card.

         49.    As of the filing of this complaint, Mr. Ahn has not received direct notice from

 Defendant of the Data Breach.

         50.    Knowing that a hacker stole his PII, and that his PII may be available for sale on

 the dark web, has caused Mr. Ahn great concern. He is now very concerned about credit card theft

 and identity theft in general. This breach has given Mr. Ahn hesitation about using Herff Jones’

 services, and reservations about shopping on other online websites.

         51.    Now, due to Defendant’s misconduct and the resulting Data Breach, hackers

 obtained his PII at no compensation to Mr. Ahn whatsoever. That is money lost for him, and money

 gained for the hackers – who could sell his PII on the dark web.

         52.    Mr. Ahn also suffered actual injury and damages in paying money to, and

 purchasing and/or renting products from, Defendant’s website during the Data Breach,

 expenditures which he would not have made had Defendant disclosed that it lacked computer

 systems and data security practices adequate to safeguard customers’ PII from theft.

         53.    Moreover, Mr. Ahn suffered imminent and impending injury arising from the

 substantially increased risk of fraud, identity theft, and misuse resulting from his PII being placed

 in the hands of criminals.

         54.    Plaintiff Justin Ahn has a continuing interest in ensuring his PII, which remains in

 Defendant’s possession, is protected and safeguarded from future breaches.

         Plaintiff Justin Ahn’s Efforts to Secure PII

         55.    Defendant’s Data Breach caused Mr. Ahn harm.

                                                  10
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 11 of 36 PageID #: 64




        56.     Prior to the activity described above during the period in which the Data Breach

 occurred, the debit card that Mr. Ahn used to purchase and/or rent products on Defendant’s website

 had never been stolen or compromised. Mr. Ahn regularly reviewed his credit reports and other

 financial statements routinely and to his knowledge this card had not been compromised in any

 manner.

        57.     Additionally, Mr. Ahn never knowingly transmitted unencrypted PII over the

 internet or any other unsecured source.

        58.     Mr. Ahn stores any and all electronic documents containing his PII in a safe and

 secure location, and destroys any documents he receives in the mail that contain any of his PII, or

 that may contain any information that could otherwise be used to compromise his credit card.

        Plaintiff Bersch’s Experience

        59.     Plaintiff Kevin Bersch placed an order to rent his cap and gown on or about March

 27, 2021. He checked out used his TD bank credit card.

        60.     On the payment platform, Mr. Bersch entered his PII: name, billing address,

 delivery address, payment card type and full number, CVV security code, payment card expiration

 date, and email address. During this transaction, Mr. Bersch was not asked to “agree” to any

 “Terms of Service” or to review the “Privacy Policy.”

        61.     From May 5, 2021 to May 20, 2021, a series of 12 unauthorized purchases totaling

 $396.49 were made on the card.

        62.     Mr. Bersch contacted TD bank and they changed the account number in response

 to the illegal charges and mailed him a new card. Mr. Bersch had to take time out of his day to

 deal with the fraudulent charges and the account number change, as well as to change over

 recurring charges that would otherwise be made on the card. This was time he otherwise would

 have spent performing other activities, such as his job and/or leisure activities for the enjoyment

 of life. He also had to use alternative methods of payment until he received the new credit card.

        63.     As of the filing of this complaint, Mr. Bersch has not been reimbursed his

 fraudulent charges, and he has not received direct notice from Defendant of the Data Breach.

                                                 11
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 12 of 36 PageID #: 65




        64.     Knowing that a hacker stole his PII, and that his PII may be available for sale on

 the dark web, has caused Mr. Bersch great concern. He is now very concerned about credit card

 theft and identity theft in general. This breach has given Mr. Bersch hesitation about using Herff

 Jones’ services, and reservations about shopping on other online websites.

        65.     Now, due to Defendant’s misconduct and the resulting Data Breach, hackers

 obtained his PII at no compensation to Mr. Bersch whatsoever. That is money lost for him, and

 money gained for the hackers – who could sell his PII on the dark web.

        66.     Mr. Bersch also suffered actual injury and damages in paying money to, and

 purchasing and/or renting products from, Defendant’s website during the Data Breach,

 expenditures which he would not have made had Defendant disclosed that it lacked computer

 systems and data security practices adequate to safeguard customers’ PII from theft.

        67.     Moreover, Mr. Bersch suffered imminent and impending injury arising from the

 substantially increased risk of fraud, identity theft, and misuse resulting from his PII being placed

 in the hands of criminals.

        68.     Plaintiff Kevin Bersch has a continuing interest in ensuring his PII, which remains

 in Defendant’s possession, is protected and safeguarded from future breaches.

        Plaintiff Kevin Bersch’s Efforts to Secure PII

        69.     Defendant’s Data Breach caused Mr. Bersch harm.

        70.     Prior to the activity described above during the period in which the Data Breach

 occurred, the debit card that Mr. Bersch used to purchase and/or rent products on Defendant’s

 website had never been stolen or compromised. Mr. Blackwood regularly reviewed his credit

 reports and other financial statements routinely and to his knowledge this card had not been

 compromised in any manner.

        71.     Additionally, Mr. Bersch never knowingly transmitted unencrypted PII over the

 internet or any other unsecured source.

        72.     Mr. Bersch stores any and all electronic documents containing his PII in a safe and

 secure location, and destroys any documents he receives in the mail that contain any of his PII, or

                                                  12
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 13 of 36 PageID #: 66




 that may contain any information that could otherwise be used to compromise his credit card.

        Plaintiff Blackwood’s Experience

        73.     Plaintiff Leighton Blackwood placed an order to rent his cap and gown on or about

 April 15, 2021. He checked out used his debit card, issued by M&T Bank.

        74.     On the payment platform, Mr. Blackwood entered his PII: name, billing address,

 delivery address, payment card type and full number, CVV security code, payment card expiration

 date, and email address. During this transaction, Mr. Blackwood was not asked to “agree” to any

 “Terms of Service” or to review the “Privacy Policy.”

        75.     May 11, 2021, a series of two unauthorized purchases totaling $255.31 were made

 on the card.

        76.     M&T Bank changed the account number in response to the illegal charges and

 mailed him a new card. Mr. Blackwood had to take time out of his day to deal with the fraudulent

 charges and the account number change, as well as to change over recurring charges that would

 otherwise be made on the card. This was time he otherwise would have spent performing other

 activities, such as his job and/or leisure activities for the enjoyment of life. He also had to use

 alternative methods of payment until he received their new credit card.

        77.     As of the filing of this complaint, Mr. Blackwood has not been fully reimbursed his

 fraudulent charges, and he has not received direct notice from Defendant of the Data Breach.

        78.     Knowing that a hacker stole his PII, and that his PII may be available for sale on

 the dark web, has caused Mr. Blackwood great concern. He is now very concerned about credit

 card theft and identity theft in general. This breach has given Mr. Blackwood hesitation about

 using Herff Jones’ services, and reservations about shopping on other online websites.

        79.     Now, due to Defendant’s misconduct and the resulting Data Breach, hackers

 obtained his PII at no compensation to Mr. Blackwood whatsoever. That is money lost for him,

 and money gained for the hackers – who could sell his PII on the dark web.

        80.     Mr. Blackwood also suffered actual injury and damages in paying money to, and

 purchasing and/or renting products from, Defendant’s website during the Data Breach,

                                                 13
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 14 of 36 PageID #: 67




 expenditures which he would not have made had Defendant disclosed that it lacked computer

 systems and data security practices adequate to safeguard customers’ PII from theft.

         81.    Moreover, Mr. Blackwood suffered imminent and impending injury arising from

 the substantially increased risk of fraud, identity theft, and misuse resulting from his PII being

 placed in the hands of criminals.

         82.    Plaintiff Leighton Blackwood has a continuing interest in ensuring his PII, which

 remains in Defendant’s possession, is protected and safeguarded from future breaches.

         Plaintiff Leighton Blackwood’s Efforts to Secure PII

         83.    Defendant’s Data Breach caused Mr. Blackwood harm.

         84.    Prior to the activity described above during the period in which the Data Breach

 occurred, the debit card that Mr. Blackwood used to purchase and/or rent products on Defendant’s

 website had never been stolen or compromised. Mr. Blackwood regularly reviewed his credit

 reports and other financial statements routinely and to his knowledge this card had not been

 compromised in any manner.

         85.    Additionally, Mr. Blackwood never knowingly transmitted unencrypted PII over

 the internet or any other unsecured source.

         86.    Mr. Blackwood stores any and all electronic documents containing his PII in a safe

 and secure location, and destroys any documents he receives in the mail that contain any of his

 PII, or that may contain any information that could otherwise be used to compromise his credit

 card.

         Plaintiff Walker’s Experience

         87.    Plaintiff Kristin Walker placed an order to rent her cap and gown on or about March

 31, 2021. She checked out used her Bank of America debit card.

         88.    On the payment platform, Ms. Walker entered her PII: name, billing address,

 delivery address, payment card type and full number, CVV security code, payment card expiration

 date, and email address. During this transaction, Mr. Blackwood was not asked to “agree” to any

 “Terms of Service” or to review the “Privacy Policy.”

                                                14
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 15 of 36 PageID #: 68




        89.     From May 5, 2021 to May 6, 2021, a series of six unauthorized purchases totaling

 $229.91were made on the card.

        90.     Bank of America changed the account number in response to the illegal charges

 and mailed him a new card. Ms. Walker had to take time out of her day to deal with the fraudulent

 charges and the account number change, as well as to change over recurring charges that would

 otherwise be made on the card. This was time she otherwise would have spent performing other

 activities, such as her job and/or leisure activities for the enjoyment of life. He also had to use

 alternative methods of payment until he received their new credit card.

        91.     Ms. Walker was ultimately refunded her fraudulent charges on or about May 10,

 2021, but did not have access to those funds during that time.

        92.     Ms. Walker has not received direct notice from Defendant of the Data Breach.

        93.     Knowing that a hacker stole her PII, and that her PII may be available for sale on

 the dark web, has caused Ms. Walker great concern. She is now very concerned about credit card

 theft and identity theft in general. This breach has given Ms. Walker hesitation about using Herff

 Jones’ services, and reservations about shopping on other online websites.

        94.     Now, due to Defendant’s misconduct and the resulting Data Breach, hackers

 obtained her PII at no compensation to Ms. Walker whatsoever. That is money lost for her, and

 money gained for the hackers – who could sell her PII on the dark web.

        95.     Ms. Walker also suffered actual injury and damages in paying money to, and

 purchasing and/or renting products from, Defendant’s website during the Data Breach,

 expenditures which she would not have made had Defendant disclosed that it lacked computer

 systems and data security practices adequate to safeguard customers’ PII from theft.

        96.     Moreover, Ms. Walker suffered imminent and impending injury arising from the

 substantially increased risk of fraud, identity theft, and misuse resulting from her PII being placed

 in the hands of criminals.

        97.     Plaintiff Kristin Walker has a continuing interest in ensuring her PII, which remains

 in Defendant’s possession, is protected and safeguarded from future breaches.

                                                  15
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 16 of 36 PageID #: 69




        Plaintiff Kristin Walker’s Efforts to Secure PII

        98.       Defendant’s Data Breach caused Ms. Walker harm.

        99.       Prior to the activity described above during the period in which the Data Breach

 occurred, the debit card that Ms. Walker used to purchase and/or rent products on Defendant’s

 website had never been stolen or compromised. Ms. Walker regularly reviewed her credit reports

 and other financial statements routinely and to her knowledge this card had not been compromised

 in any manner.

        100.      Additionally, Ms. Walker never knowingly transmitted unencrypted PII over the

 internet or any other unsecured source.

        101.      Ms. Walker stores any and all electronic documents containing her PII in a safe and

 secure location, and destroys any documents he receives in the mail that contain any of her PII, or

 that may contain any information that could otherwise be used to compromise her credit card.

                                      CLASS ALLEGATIONS
        102.      Plaintiff brings this nationwide class action pursuant to Rule 23(b)(2), 23(b)(3), and

 23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all members of the

 following class:

        All individuals whose PII was compromised in the data breach that is the subject

        of this complaint (the “Nationwide Class”).

        103.      The California Subclass is defined as follows:

        All persons residing in California whose PII was compromised in the data breach that is

        the subject of this complaint (the “California Subclass”)

        104.      The Indiana Subclass is defined as follows:

        All persons residing in Indiana whose PII was compromised in the data breach that

        is the subject of this complaint (the “Indiana Subclass”).

        105.      The New York Subclass is defined as follows:

        All persons residing in New York whose PII was compromised in the data breach

        that is the subject of this complaint (the “New York Subclass”).

                                                   16
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 17 of 36 PageID #: 70




        106.    Excluded from the Class are the following individuals and/or entities: Defendant

 and its parents, subsidiaries, affiliates, officers and directors, current or former employees, and any

 entity in which Defendant have a controlling interest; all individuals who make a timely election

 to be excluded from this proceeding using the correct protocol for opting out; any and all federal,

 state or local governments, including but not limited to Defendant’s departments, agencies,

 divisions, bureaus, boards, sections, groups, counsels and/or subdivisions; and all judges assigned

 to hear any aspect of this litigation, as well as Defendant’s immediate family members.

        107.    Plaintiff reserves the right to modify or amend the definitions of the proposed

 Classes before the Court determines whether certification is appropriate.

        108.    Numerosity: The Classes are so numerous that joinder of all members is

 impracticable. Defendant has identified thousands of customers whose PII may have been

 improperly accessed in the data breach, and the Classes are apparently identifiable within

 Defendant’s records.

        109.    Commonality: Questions of law and fact common to the Classes exist and

 predominate over any questions affecting only individual Class members. These include:

          a. When Defendant actually learned of the data breach and whether its response was

               adequate;

          b. Whether Defendant owed a duty to the Class to exercise due care in collecting,

               storing, safeguarding and/or obtaining their PII;

          c. Whether Defendant breached that duty;

          d. Whether Defendant implemented and maintained reasonable security procedures and

               practices appropriate to the nature of storing Plaintiff’s and Class members’ PII;

          e. Whether Defendant acted negligently in connection with the monitoring and/or

               protection of Plaintiff’s and Class members’ PII;

          f. Whether Defendant knew or should have known that they did not employ reasonable

               measures to keep Plaintiff’s and Class members’ PII secure and prevent loss or

               misuse of that PII;

                                                   17
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 18 of 36 PageID #: 71




           g. Whether Defendant adequately addressed and fixed the vulnerabilities which

                permitted the data breach to occur;

           h. Whether Defendant caused Plaintiff and Class members damages;

           i. Whether Defendant violated the law by failing to promptly notify Class members that

                their PII had been compromised;

           j. Whether Plaintiff and the other Class members are entitled to credit monitoring and

                other monetary relief;

           k. Whether Defendant violated New York’s General Business Law (N.Y.G.B.L. §

                349, et seq.).

           l. Whether Defendant violated California’s Unfair Competition Law (Cal. Bus. &

                Prof. Code § 17200 et seq.)

           m. Whether Defendant violated California’s Consumer Legal Remedies Act (Cal. Civ.

                Code § 1770 et seq.)

         110.     Typicality: Plaintiff’s claims are typical of those of other Class members because

 all had their PII compromised as a result of the data breach, due to Defendant’s misfeasance.

         111.     Adequacy: Plaintiff will fairly and adequately represent and protect the interests of

 the Class members. Plaintiff’s Counsel are competent and experienced in litigating privacy-related

 class actions.

         112.     Superiority and Manageability: Under 23(b)(3), a class action is superior to other

 available methods for the fair and efficient adjudication of this controversy since joinder of all the

 members of the Class is impracticable. Individual damages for any individual Class member are

 likely to be insufficient to justify the cost of individual litigation, so that in the absence of class

 treatment, Defendant’s misconduct would go unpunished. Furthermore, the adjudication of this

 controversy through a class action will avoid the possibility of inconsistent and potentially

 conflicting adjudication of the asserted claims. There will be no difficulty in the management of

 this action as a class action.

         113.     Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2) because

                                                   18
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 19 of 36 PageID #: 72




 Defendant have acted or refused to act on grounds generally applicable to the Class, so that final

 injunctive relief or corresponding declaratory relief is appropriate as to the Class as a whole.

        114.    Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

 because such claims present only particular, common issues, the resolution of which would

 advance the disposition of this matter and the parties’ interests therein. Such particular issues

 include, but are not limited to:

            a. Whether Defendant owed a legal duty to Plaintiff and Class members to exercise

                due care in collecting, storing, using, and safeguarding their PII;

            b. Whether Defendant breached a legal duty to Plaintiff and the Class members to

                exercise due care in collecting, storing, using, and safeguarding their PII;

            c. Whether Defendant failed to comply with their own policies and applicable laws,

                regulations, and industry standards relating to data security;

            d. Whether Defendant failed to implement and maintain reasonable security

                procedures and practices appropriate to the nature and scope of the information

                compromised in the data breach; and

            e. Whether Class members are entitled to actual damages, credit monitoring or other

                injunctive relief, and/or punitive damages as a result of Defendant’s wrongful

                conduct.

                               FIRST CLAIM FOR RELIEF
                                          Negligence
                       (On Behalf of Plaintiffs and the Nationwide Class)
        115.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

 contained in paragraphs 1 through 113.

        116.    Defendant owed a duty to Plaintiffs and Class members to exercise reasonable care

 in obtaining, using, and protecting their PII from unauthorized third parties.

        117.    The legal duties owed by Defendant to Plaintiffs and Class members include, but

 are not limited to the following:



                                                  19
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 20 of 36 PageID #: 73




            a. To exercise reasonable care in obtaining, retaining, securing, safeguarding,

                deleting, and protecting the PII of Plaintiffs and Class members in its possession;

            b. To protect PII of Plaintiffs and Class members in its possession using reasonable

                and adequate security procedures that are compliant with industry-standard

                practices; and

            c. To implement processes to quickly detect a data breach and to timely act on

                warnings about data breaches, including promptly notifying Plaintiff and Class

                members of the data breach.

        118.    Defendant’s duty to use reasonable data security measures also arose under Section

 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45(a), which prohibits “unfair .

 . . practices in or affecting commerce,” including, as interested and enforced by the FTC, the unfair

 practices of failing to use reasonable measures to protect PII by companies such as Defendant.

        119.    Various FTC publications and data security breach orders further form the basis of

 Defendant’s duty. Plaintiff and Class members are consumers under the FTC Act. Defendant

 violated Section 5 of the FTC Act by failing to use reasonable measures to protect PII and not

 complying with industry standards.

        120.    Defendant breached its duties to Plaintiffs and Class members. Defendant knew or

 should have known the risks of collecting and storing PII and the importance of maintaining secure

 systems, especially in light of the facts that “scraping” hacks have been surging since 2016.

        121.    Defendant knew or should have known that its security practices did not adequately

 safeguard Plaintiffs’ and the other Class members’ PII, including, but not limited to, the failure to

 detect the malware infecting Defendant’s ecommerce platform for months.

        122.    Through Defendant’s acts and omissions described in this Complaint, including

 Defendant’s failure to provide adequate security and its failure to protect the PII of Plaintiffs and

 the Class from being foreseeably captured, accessed, exfiltrated, stolen, disclosed, accessed, and

 misused, Defendant unlawfully breached its duty to use reasonable care to adequately protect and



                                                  20
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 21 of 36 PageID #: 74




 secure Plaintiffs’ and Class members’ PII during the period it was within Defendant’s possession

 and control.

        123.    Defendant breached the duties they owe to Plaintiffs and Class members in several

 ways, including:

            a. Failing to implement adequate security systems, protocols, and practices sufficient

                to protect customers’ PII and thereby creating a foreseeable risk of harm;

            b. Failing to comply with the minimum industry data security standards during the

                period of the data breach (e.g., There is no indication that Defendant’s ecommerce

                platform is PCI DSS compliant and encrypts customers’ order information, such as

                name, address, and credit card number, during data transmission, which did not

                occur here);

            c. Failing to act despite knowing or having reason to know that Defendant’s systems

                were vulnerable to E-skimming or similar attacks (e.g., Defendant did not detect

                the malicious code on the ecommerce platform, nor did they implement safeguards

                in light of the surge of E-skimming attacks on retailers); and

            d. Failing to timely and accurately disclose to customers that their PII had been

                improperly acquired or accessed and was potentially available for sale to criminals

                on the dark web.

        124.    Due to Defendant’s conduct, Plaintiffs and Class members are entitled to credit

 monitoring. Credit monitoring is reasonable here. The PII taken can be used towards identity theft

 and other types of financial fraud against the Class members. Hackers not only “scraped” many of

 Herff Jones’s customers’ names from the website, they also stole customers’ billing and shipping

 addresses, payment card numbers, CVV codes, and payment card expiration dates. They got the

 fullz – everything they need to illegally use Herff Jones’ customers’ credit cards to make illegal

 purchases. There is no question that this PII was taken by sophisticated cybercriminals, increasing

 the risks to the Class members. The consequences of identity theft are serious and long-lasting.

 There is a benefit to early detection and monitoring.

                                                 21
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 22 of 36 PageID #: 75




        125.    Some experts recommend that data breach victims obtain credit monitoring services

 for at least ten years following a data breach.10 Annual subscriptions for credit monitoring plans

 range from approximately $219 to $358 per year.

        126.    As a result of Defendant’s negligence, Plaintiff and Class members suffered injuries

 that may include: (i) the lost or diminished value of PII; (ii) out-of-pocket expenses associated

 with the prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use

 of their PII; (iii) lost opportunity costs associated with attempting to mitigate the actual

 consequences of the data breach, including but not limited to time spent deleting phishing email

 messages and cancelling credit cards believed to be associated with the compromised account; (iv)

 the continued risk to their PII, which may remain for sale on the dark web and is in Defendant’s

 possession, subject to further unauthorized disclosures so long as Defendant fails to undertake

 appropriate and adequate measures to protect the PII of customers and former customers in their

 continued possession; (v) future costs in terms of time, effort, and money that will be expended to

 prevent, monitor, detect, contest, and repair the impact of the PII compromised as a result of the

 data breach for the remainder of the lives of Plaintiff and Class members, including ongoing credit

 monitoring.

                              SECOND CLAIM FOR RELIEF
                                 Breach of Implied Contract
                       (On Behalf of Plaintiffs and the Nationwide Class)
        127.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

 contained in paragraphs 1 through 113.




 10
    In the recent Equifax data breach, for example, Equifax agreed to free monitoring of victims’
 credit reports at all three major credit bureaus for four years, plus $1 million of identity theft
 insurance. For an additional six years, victims can opt for free monitoring, but it only monitors
 victims’ credit reports at one credit bureau, Equifax. In addition, if a victim’s child was a minor
 in May 2017, he or she is eligible for a total of 18 years of free credit monitoring under the same
 terms as for adults.

                                                 22
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 23 of 36 PageID #: 76




        128.    When Plaintiffs and Class members provided their PII to Defendant in exchange

 for Defendant’s products, they entered into implied contracts with Defendant under which—and

 by mutual assent of the parties—Defendant agreed to take reasonable steps to protect their PII.

        129.    Defendant solicited and invited Plaintiffs and Class members to provide their PII

 as part of Defendant’s regular business practices and as essential to the sales transaction process

 for card payment transactions. This conduct thus created implied contracts between Plaintiffs and

 Class members on one hand, and Defendant on the other hand. Plaintiffs and Class members

 accepted Defendant’s offer by providing their PII to Defendant in connection with their purchases

 from Defendant.

        130.    When entering into these implied contracts, Plaintiffs and Class members

 reasonably believed and expected that Defendant’s data security practices complied with relevant

 laws, regulations, and industry standards.

        131.    Defendant’s implied promise to safeguard Plaintiffs’ and Class members’ PII is

 evidenced by a duty to protect and safeguard PII that Defendant required Plaintiffs and Class

 members to provide as a condition of entering into consumer transactions with Defendant.

        132.    Plaintiffs and Class members paid money to Defendant to purchase products or

 services from Defendant. Plaintiffs and Class Members reasonably believed and expected that

 Defendant would use part of those funds to obtain adequate data security. Defendant failed to do

 so.

        133.    Plaintiffs and Class members, on the one hand, and Defendant, on the other hand,

 mutually intended—as inferred from customers’ continued use of Defendant’s website—that

 Defendant would adequately safeguard PII. Defendant failed to honor the parties’ understanding

 of these contracts, causing injury to Plaintiffs and Class members.

        134.    Plaintiffs and Class members value data security and would not have provided their

 PII to Defendant in the absence of Defendant’s implied promise to keep the PII reasonably secure.

        135.    Plaintiffs and Class members fully performed their obligations under their implied

 contracts with Defendant.

                                                 23
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 24 of 36 PageID #: 77




        136.    Defendant breached their implied contracts with Plaintiffs and Class members by

 failing to implement reasonable data security measures and permitting the Data Breach to occur.

        137.    As a direct and proximate result of Defendant’s breach of the implied contract,

 Plaintiffs and Class members sustained damages as alleged herein.

        138.    Plaintiffs and Nationwide Class members are entitled to compensatory,

 consequential, and other damages suffered as a result of the Data Breach.

        139.    Plaintiffs and Nationwide Class members also are entitled to injunctive relief

 requiring Defendant to, inter alia, strengthen their data security systems and monitoring

 procedures, conduct periodic audits of those systems, and provide lifetime credit monitoring and

 identity theft insurance to Plaintiffs and Class members.

                               THIRD CLAIM FOR RELIEF
                                    Declaratory Judgment
                       (On Behalf of Plaintiffs and the Nationwide Class)
        140.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

 contained in paragraphs 1 through 113.

        141.    Defendant owes duties of care to Plaintiff and Class members which would require

 it to adequately secure PII.

        142.    Defendant still possesses PII regarding Plaintiffs and Class members.

        143.    Although Herff Jones claims in its Cyber Security Incident Update that it has “taken

 steps to mitigate the potential impact,” there is no detail on what, if any, fixes have occurred.

        144.    Plaintiffs and Class members are at risk of harm due to the exposure of their PII

 and Defendant’s failure to address the security failings that lead to such exposure.

        145.    There is no reason to believe that Defendant’s security measures are any more

 adequate than they were before the breach to meet Defendant’s contractual obligations and legal

 duties, and there is no reason to think Defendant has no other security vulnerabilities that have not

 yet been knowingly exploited.




                                                  24
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 25 of 36 PageID #: 78




        146.    Plaintiffs, therefore, seek a declaration that (1) each of Defendant’s existing

 security measures do not comply with its explicit or implicit contractual obligations and duties of

 care to provide reasonable security procedures and practices appropriate to the nature of the

 information to protect customers’ personal information, and (2) to comply with its explicit or

 implicit contractual obligations and duties of care, Defendant must implement and maintain

 reasonable security measures, including, but not limited to:

            a. Engaging third-party security auditors/penetration testers as well as internal

                security personnel to conduct testing, including simulated attacks, penetration tests,

                and audits on Defendant’s systems on a periodic basis, and ordering Defendant to

                promptly correct any problems or issues detected by such third-party security

                auditors;

            b. Engaging third-party security auditors and internal personnel to run automated

                security monitoring;

            c. Auditing, testing, and training its security personnel regarding any new or modified

                procedures;

            d. Segmenting its user applications by, among other things, creating firewalls and

                access controls so that if one area is compromised, hackers cannot gain access to

                other portions of Defendant’s systems;

            e. Conducting regular database scanning and securing checks;

            f. Routinely and continually conducting internal training and education to inform

                internal security personnel how to identify and contain a breach when it occurs and

                what to do in response to a breach;

            g. Purchasing credit monitoring services for Plaintiffs and Class members for a period

                of ten years; and

            h. Meaningfully educating its users about the threats they face as a result of the loss

                of their PII to third parties, as well as the steps Defendant’s customers must take to

                protect themselves.

                                                 25
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 26 of 36 PageID #: 79




                                FOURTH CLAIM FOR RELIEF
                  Violation of New York General Business Law § 349, et seq.
        (On Behalf of Plaintiffs Ahn and Blackwood and the Nationwide Class, or, in the
                                          alternative,
           On Behalf of Plaintiffs Ahn and Blackwood and the New York Subclass)

         147.   Plaintiffs Ahn and Blackwood re-allege and incorporate by reference herein all of

 the allegations contained in paragraphs 1 through 113.

         148.   New York’s General Business Law § 349 prohibits deceptive acts or practices in

 the conduct of any business, trade, or commerce.

         149.   In its provision of services throughout the State of New York, Defendant conducts

 business and trade within the meaning and intendment of New York’s General Business Law §

 349.

         150.   Plaintiffs Ahn and Blackwood and members of the New York Subclass are

 consumers who conducted transactions with Defendant for their personal use.

         151.   By the acts and conduct alleged herein, Defendant has engaged in deceptive, unfair,

 and misleading acts and practices, which include, without limitation, the expectation that

 Defendant would implement adequate cybersecurity, when in fact Defendant did not.

         152.   The foregoing deceptive acts and practices were directed at consumers.

         153.   The foregoing deceptive acts and practices are misleading in a material way

 because they fundamentally misrepresent the ability and measures taken by Defendant to safeguard

 consumer PII, and to induce consumers to enter transactions with Defendant.

         154.   By reason of this conduct, Defendant engaged in deceptive conduct in violation of

 GBL § 349.

         155.   Defendant’s actions are the direct, foreseeable, and proximate cause of the damages

 that Plaintiffs Ahn and Blackwood and members of the Classes have sustained from having

 provided their PII to Defendant, which was exposed in the data breach.




                                                26
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 27 of 36 PageID #: 80




           156.     As a result of Defendant’s violations, Plaintiffs Ahn and Blackwood and members

 of the Classes have suffered damages because: (a) they would not have provided their PII to

 Defendant had they known Defendant did not use “reasonable security measures, including

 physical, administrative, and technical safeguards to help us protect your information from

 unauthorized access, use and disclosure”; (b) they have suffered identity theft and/or fraudulent

 charges and their PII has been devalued as a result of being exposed in the data breach; and (c)

 Plaintiff and members of the Classes must spend considerable time and expenses dealing with the

 effects of the data breach, and are now at greater risk for future harm stemming from the data

 breach.

           157.     On behalf of themselves and other members of the Classes, Plaintiffs Ahn and

 Blackwood seek to recover their actual damages or fifty dollars, whichever is greater, three times

 actual damages, and reasonable attorneys’ fees.


                                     FIFTH CLAIM FOR RELIEF
                            Violation of California’s Unfair Competition Law
                  Cal. Bus. & Prof. Code § 17200, et seq.—Unlawful Business Practices
                  (On Behalf of Plaintiff Kristin Walker and the California Subclass)
           158.     Plaintiff Kristin Walker re-alleges and incorporates by reference herein all of the

 allegations contained in paragraphs 1 through 113.

           159.     Defendant has violated Cal. Bus. and Prof. Code § 17200, et seq., by engaging in

 unlawful, unfair or fraudulent business acts and practices and unfair, deceptive, untrue or

 misleading advertising that constitute acts of “unfair competition” as defined in Cal. Bus. Prof.

 Code § 17200 with respect to the services provided to the the California Subclass.

           160.     Defendant engaged in unlawful acts and practices with respect to the services by

 establishing the sub-standard security practices and procedures described herein; by soliciting and

 collecting Plaintiff’s and California Subclass members’ PII with knowledge that the information

 would not be adequately protected; and by storing Plaintiff’s and the California Subclass members’

 PII in an unsecure electronic environment in violation of California’s data breach statute, Cal. Civ.


                                                    27
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 28 of 36 PageID #: 81




 Code § 1798.81.5, which requires Defendant to implement and maintain reasonable security

 procedures and practices to safeguard the PII of Plaintiff and the California Subclass members.

        161.    In addition, Defendant engaged in unlawful acts and practices by failing to disclose

 the data breach to Plaintiff Walker and California Subclass members in a timely and accurate

 manner, contrary to the duties imposed by Cal. Civ. Code § 1798.82. To date, Defendant has still

 not provided such information to Plaintiff and the California Subclass members.

        162.    As a direct and proximate result of Defendant’s unlawful practices and acts,

 Plaintiff and the California Subclass members were injured and lost money or property, including

 but not limited to the price received by Defendant for the services, the loss of California Subclass

 members’ legally protected interest in the confidentiality and privacy of their PII, nominal

 damages, and additional losses as described above.

        163.    Defendant knew or should have known that its computer systems and data security

 practices were inadequate to safeguard Plaintiff Walker’s and California Subclass members’ PII

 and that the risk of a data breach or theft was highly likely. Defendant’s actions in engaging in the

 above-named unlawful practices and acts were negligent, knowing and willful, and/or wanton and

 reckless with respect to the rights of members of the California Subclass.

        164.    Plaintiff Walker and California Subclass members seek relief under Cal. Bus. &

 Prof. Code § 17200, et seq., including, but not limited to, restitution to Plaintiff Walker and

 California Subclass members of money or property that Defendant may have acquired by means

 of their unlawful, and unfair business practices, restitutionary disgorgement of all profits accruing

 to Defendant because of its unlawful and unfair business practices, declaratory relief, attorneys’

 fees and costs (pursuant to Cal. Code Civ. Proc. § 1021.5), and injunctive or other equitable relief.

                                  SIXTH CLAIM FOR RELIEF
                        Violation of California’s Unfair Competition Law
                Cal. Bus. & Prof. Code § 17200, et seq.—Unfair Business Practices
               (On Behalf of Plaintiff Kristin Walker and the California Subclass)
        165.    Plaintiff Kristin Walker re-alleges and incorporates by reference herein all of the

 allegations contained in paragraphs 1 through 113.

                                                  28
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 29 of 36 PageID #: 82




        166.    Defendant engaged in unfair acts and practices by establishing the sub-standard

 security practices and procedures described herein; by soliciting and collecting Plaintiff’s and

 the California Subclass members’ PII with knowledge that the information would not be

 adequately protected; and by storing Plaintiff’s California Subclass members’ PII in an unsecure

 electronic environment. These unfair acts and practices were immoral, unethical, oppressive,

 unscrupulous, unconscionable, and/or substantially injurious to Plaintiff and California Subclass

 members. They were likely to deceive the public into believing their PII was securely stored,

 when it was not. The harm these practices caused to Plaintiff and the California Subclass

 members outweighed their utility, if any.

        167.    Defendant engaged in unfair acts and practices with respect to the provision of

 services by failing to take proper action following the data breach to enact adequate privacy and

 security measures and protect California Subclass members’ PII from further unauthorized

 disclosure, release, data breaches, and theft. These unfair acts and practices were immoral,

 unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiff

 and California Subclass members. They were likely to deceive the public into believing their PII

 was securely stored, when it was not. The harm these practices caused to Plaintiff and the

 California Subclass members outweighed their utility, if any.

        168.    As a direct and proximate result of Defendant’s acts of unfair practices, Plaintiff

 Walker and the California Subclass members were injured and lost money or property, including

 but not limited to the price received by Defendant for the services, the loss of California Subclass

 members’ legally protected interest in the confidentiality and privacy of their PII, nominal

 damages, and additional losses as described above.

        169.    Defendant knew or should have known that its computer systems and data security

 practices were inadequate to safeguard the Nationwide and California Subclass members’ PII

 and that the risk of a data breach or theft was highly likely. Defendant’s actions in engaging in

 the above-named unlawful practices and acts were negligent, knowing and willful, and/or wanton

 and reckless with respect to the rights of members of the California Subclass.

                                                  29
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 30 of 36 PageID #: 83




         170.    Plaintiff Walker and California Subclass members seek relief under Cal. Bus. &

 Prof. Code § 17200, et seq., including, but not limited to, restitution to Plaintiff and the California

 Subclass members of money or property that the Defendant may have acquired by means of its

 unfair business practices, restitutionary disgorgement of all profits accruing to Defendant

 because of its unfair business practices, declaratory relief, attorneys’ fees and costs (pursuant to

 Cal. Code Civ. Proc. § 1021.5), and injunctive or other equitable relief.

                                SEVENTH CLAIM FOR RELIEF
                       Violation of the California Consumer Privacy Act,
                                 Cal. Civ. Code § 1798.100, et seq.
                (On Behalf of Plaintiff Kristin Walker and the California Subclass)
         171.    Plaintiff Kristin Walker re-alleges and incorporates by reference herein all of the

 allegations contained in paragraphs 1 through 113.

         172.    Defendant violated section 1798.150(a) of the California Consumer Privacy Act

 (“CCPA”) by failing to prevent Plaintiff Walker’s and California Subclass members’ nonencrypted

 and nonredacted PII from unauthorized access and exfiltration, theft, or disclosure as a result of

 Defendant’s violations of its duty to implement and maintain reasonable security procedures and

 practices appropriate to the nature of the information to protect the PII of Plaintiff Walker and

 California Subclass members.

         173.    As a direct and proximate result of Defendant’s acts, Plaintiff Walker’s and the

 California Subclass members’ PII was subjected to unauthorized access and exfiltration, theft, or

 disclosure through Defendant’s computer systems and/or from the dark web, where hackers further

 disclosed Defendant’s customers’ PII.

         174.     As a direct and proximate result of Defendant’s acts, Plaintiff Walker and the

 California Subclass members were injured and lost money or property, including but not limited

 to the price received by Defendant for the services, the loss of California Subclass members’

 legally protected interest in the confidentiality and privacy of their PII, nominal damages, and

 additional losses as described above.



                                                   30
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 31 of 36 PageID #: 84




         175.    Defendant knew or should have known that its computer systems and data security

 practices were inadequate to safeguard California Subclass members’ PII and that the risk of a data

 breach or theft was highly likely. Defendant failed to implement and maintain reasonable security

 procedures and practices appropriate to the nature of the information to protect the personal

 information of Plaintiff Walker and the California Subclass members.

         176.    Defendant collects consumers’ PII as defined in Cal. Civ. Code § 1798.140.

         177.    At this time, Plaintiff Walker and California Class members seek only actual

 pecuniary damages suffered as a result of Defendant’s violations of the CCPA, injunctive and

 declaratory relief, attorneys’ fees and costs (pursuant to Cal. Code Civ. Proc. § 1021.5), and any

 other relief the court deems proper.

         178.    On May 21, 2021, Plaintiff Walker mailed Herff Jones notice in writing, via U.S.

 certified mail, notice which identified the specific provisions of this title she alleges Herff Jones

 has violated. If within 30 days of Plaintiff Walker’s written notice Defendant fails to “actually

 cure”             its         violation            of            Cal.           Civ.            Code

 § 1798.150(a) and provide “an express written statement that the violations have been cured and

 that no further violations shall occur,” Plaintiff Walker will amend this complaint to also seek the

 greater of statutory damages in an amount not less than one hundred dollars ($100) and not greater

 than seven hundred and fifty ($750) per consumer per incident or actual damages, whichever is

 greater. See Cal. Civ. Code § 1798.150(b).

                                 EIGHTH CLAIM FOR RELIEF
                    Violation of California’s Consumers Legal Remedies Act,
                                   Cal. Civ. Code § 1750, et seq.
                (On Behalf of Plaintiff Kristin Walker and the California Subclass)
         179.    Plaintiff Kristin Walker re-alleges and incorporates by reference herein all of the

 allegations contained in paragraphs 1 through 113.

         180.    The CLRA was enacted to protect consumers against unfair and deceptive business

 practices. It extends to transactions that are intended to result, or which have resulted, in the sale

 or lease of goods or services to consumers. Defendant’s acts, omissions, representations and

                                                  31
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 32 of 36 PageID #: 85




 practices as described herein fall within the CLRA because the design, development, and

 marketing of Defendant’s products are intended to and did result in sales and rental of consumer

 products.

        181.    Plaintiff Walker and the other California Subclass members are consumers within

 the meaning of Cal. Civ. Code §1761(d).

        182.    Defendant’s acts, omissions, misrepresentations, and practices were and are likely

 to deceive consumers. By omitting key information about the safety and security of its network

 Defendant violated the CLRA. Defendant had exclusive knowledge of undisclosed material facts,

 namely, that its network was defective and/or unsecure, and withheld that knowledge from

 California Subclass members.

        183.    Defendant’s acts, omissions, misrepresentations, and practices alleged herein

 violated the following provisions of section 1770 the CLRA, which provides, in relevant part, that:

        a.      The following unfair methods of competition and unfair or deceptive acts
                or practices undertaken by any person in a transaction intended to result or
                which results in the sale or lease of goods or services to any consumer are
                unlawful:

                (5) Representing that goods or services have sponsorship, approval,
                characteristics, ingredients, uses, benefits, or quantities which they do not
                have . . . .

                (7) Representing that goods or services are of a particular standard, quality,
                or grade . . . if they are of another.

                (9) Advertising goods or services with intent not to sell them as advertised.\

                (14) Representing that a transaction confers or involves rights, remedies,
                or obligations which it does not have or involve, or which are prohibited by
                law.

                (16) Representing that the subject of a transaction has been supplied in
                accordance with a previous representation when it has not.
 For purposes of the CLRA, omissions are actionable along with representations.

        184.    Defendant knew or should have known that it did not employ reasonable measures

 that would have kept California Subclass members’ PII secure and prevented the loss or misuse of


                                                 32
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 33 of 36 PageID #: 86




 their PII. For example, Defendant failed to take reasonable steps to prevent the loss of PII through

 their servers through appropriate encryption and industry best practices.

        185.      Defendant’s deceptive acts and business practices induced California Subclass

 members to provide PII, including payment card information, for the purchase or rental of

 Defendant’s products. But for these deceptive acts and business practices, California Subclass

 members would not have purchased or rented Defendant’s products, or would not have paid the

 prices they paid for those products.

        186.      Defendant’s representations that it would secure and protect California Subclass

 members’ PII in its possession were facts that reasonable persons could be expected to rely upon

 when deciding whether to purchase insurance services.

        187.      California Subclass members were harmed as the result of Defendant’s violations

 of the CLRA, because their PII was compromised, placing them at a greater risk of identity theft;

 they lost the unencumbered use of their PII; and their PII was disclosed to third parties without

 their consent.

        188.      California Subclass members suffered injury in fact and lost money or property as

 the result of Defendant’s failure to secure its PII; the value of their PII was diminished as the result

 of Defendant’s failure to secure their PII; and they have expended time and money to rectify or

 guard against further misuse of their PII..

        189.      Defendant’s conduct alleged herein was oppressive, fraudulent, and/or malicious,

 thereby justifying an award of punitive damages.

        190.      As the result of Defendant’s violation of the CLRA, Plaintiff Walker, on behalf of

 herself, California Subclass members, and the general public of the State of California, seek

 injunctive relief prohibiting Defendant from continuing these unlawful practices pursuant to

 California Civil Code § 1782(a)(2), and such other equitable relief, including restitution, and a

 declaration that Defendant’s conduct violated the CLRA.

        191.      Pursuant to Cal. Civ. Code § 1782, on May 21, 2021, Plaintiff Walker mailed Herff

 Jones notice in writing, via U.S. certified mail, of the particular violations of Cal. Civ. Code §

                                                   33
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 34 of 36 PageID #: 87




 1770 of the CLRA and demanded that they rectify the actions described above by providing

 complete monetary relief, agreeing to be bound by Herff Jones’ legal obligations and to give notice

 to all affected customers of their intent to do so. If Defendant fails to respond to the letter within

 30 days and to take the actions demanded to rectify their violations of the CLRA, Plaintiff Walker

 will amend this Complaint to seek damages and attorneys’ fees as allowed by the CLRA.

                               NINTH CLAIM FOR RELIEF
                                      Unjust Enrichment
                       (On Behalf of Plaintiffs and the Nationwide Class)
        192.    Plaintiffs re-allege and incorporate by reference herein all of the allegations
 contained in paragraphs 1 through 113.

        193.    Plaintiffs and class members conferred a monetary benefit upon Defendant in the

 form of monies paid for goods available on Defendant’s websites.

        194.    Defendant appreciated or had knowledge of the benefits conferred upon them by

 Plaintiffs and Class members. Defendant also benefited from the receipt of Plaintiffs’ and Class

 members’ PII, as this was used by Defendant to facilitate payment to them.

        195.    The monies for goods that Plaintiff and Class members paid to Defendant were to

 be used by Defendant, in part, to pay for the administrative costs of reasonable data privacy and

 security practices and procedures.

        196.    As a result of Defendant’s conduct, Plaintiffs and Class members suffered actual
 damages in an amount equal to the difference in value between their purchases made with

 reasonable data privacy and security practices and procedures that Plaintiffs and Class members

 paid for, and those purchases without unreasonable data privacy and security practices and

 procedures that they received.

        197.    Under principals of equity and good conscience, Defendant should not be permitted

 to retain the money belonging to Plaintiffs and Class members because Defendant failed to

 implement (or adequately implement) the data privacy and security practices and procedures that




                                                  34
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 35 of 36 PageID #: 88




 Plaintiffs and Class members paid for and that were otherwise mandated by federal, state, and local

 laws and industry standards.

        198.    Defendant should be compelled to disgorge into a common fund for the benefit of

 Plaintiffs and Class members all unlawful or inequitable proceeds received by it as a result of the

 conduct alleged herein.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and all Class members, requests

 judgment against the Defendant and that the Court grant the following:

        A.      An order certifying the Nationwide Class, Indiana Subclass, New York Subclass,

                and California Subclass as defined herein, and appointing Plaintiffs and their

                counsel to represent the classes;

        B.      An order enjoining Defendant from engaging in the wrongful conduct alleged

                herein concerning disclosure and inadequate protection of Plaintiffs’ and Class

                members’ PII;

        C.      An order instructing Defendant to purchase or provide funds for credit monitoring

                services for Plaintiffs and all Class members;

        D.      An award of compensatory, statutory, nominal and punitive damages, in an amount

                to be determined at trial;

        E.      An award for equitable relief requiring restitution and disgorgement of the revenues

                wrongfully retained as a result of Defendant’s wrongful conduct;

        F.      An award of reasonable attorneys’ fees, costs, and litigation expenses, as allowable

                by law; and

        G.      Such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands that this matter be tried before a jury.




                                                    35
Case 1:21-cv-01381-TWP-DLP Document 9 Filed 06/21/21 Page 36 of 36 PageID #: 89




 Date: June 21, 2021                Respectfully Submitted,

                              By:   /s/ Carl V. Malmstrom
                                    WOLF HALDENSTEIN ADLER
                                      FREEMAN & HERZ LLC
                                    Carl V. Malmstrom
                                    111 W. Jackson Blvd., Suite 1700
                                    Chicago, IL 60604
                                    Telephone: (312) 984-0000
                                    Facsimile: (212) 545-4653
                                    malmstrom@whafh.com

                                    CLAYEO C. ARNOLD,
                                    A PROFESSIONAL LAW CORP.
                                    M. Anderson Berry
                                    865 Howe Avenue
                                    Sacramento, CA 95825
                                    Telephone: (916) 777-7777
                                    Facsimile: (916) 924-1829
                                    aberry@justice4you.com

                                    MASON LIETZ & KLINGER LLP
                                    Gary M. Klinger
                                    227 W. Monroe Street, Suite 2100
                                    Chicago, IL 60606
                                    Phone: (202) 429-2290
                                    Fax: (202) 429-2294
                                    gklinger@masonllp.com




                                      36
